Citation Nr: 1744931	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-45 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 26, 1967, to September 12, 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision decided in March 2008 and issued in April 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record. 

In October 2011, March 2014, and April 2017, the Board remanded the appeal for additional development and it now returns for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's scoliosis is a developmental defect and was not subject to a superimposed disease or injury during military service that resulted in an additional disability. 

2. A back disorder other than scoliosis has not been shown to be causally or etiologically related to any disease, injury, or incident during service. 


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

While the Veteran alleged that VA failed to assist him in obtaining outstanding medical and lay evidence, which will be discussed in detail herein, he has not alleged any other deficiency with respect to the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In the instant case, while the Veteran has a diagnosis of arthritis of his back, he did not serve for 90 days. Therefore, the laws and regulations pertaining to presumptive service connection for a chronic disease are inapplicable.

Further, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

If a pre-existing disability is noted upon entry into service, then the veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability. In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation. Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

However, congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service. 38 C.F.R. §§ 3.303(c), 4.9. Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990). Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). However, a congenital defect can still be subject to a superimposed disease or injury. VAOPGCPREC 82-90. If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a back disorder that was caused or aggravated by his military service.  In this regard, he reports that he injured his back during service as a result of being kicked by a superior officer and that the rigors of basic training aggravated his pre-existing scoliosis and/or caused a separate back disorder. He also alleges that he has had back pain ever since service. Therefore, he contends that service connection for such disorder is warranted.

As an initial matter, the Board finds that the competent evidence of record confirms a current diagnosis of a back disorder, diagnosed as degenerative disc disease, scoliosis, mild degenerative changes in the facet joints of the lower lumbar spine, degenerative disc changes at L5/S1, and marginal osteophytes from L4 to S1, as evidenced by the March 2010 and October 2016 VA examinations. 

The Veteran's service treatment records (STRs) reveal that, upon his induction examination in June 1967, his spine was normal upon clinical evaluation.  However, at such time, he reported that he fell off a stage previously and hurt his back.  He indicated that he had recurrent back pain since that time. In July 1967, the Veteran sought treatment on numerous occasions for back pain.  X-rays revealed right scoliosis in the thoracic spine. Another July 1967 STR indicated that the Veteran was forced into a firing position, and hurt his shoulder blade and spine at the time.  In August 1967, the Veteran continued to complain of back pain.  He subsequently underwent Medical Board Proceedings, at which time it was noted that he had scoliosis, with an approximate onset date of May 1966, which was not incurred in the line of duty, was not caused incident to service, existed prior to service, and was not aggravated by service.

The Board notes that, in his November 2009 substantive appeal, the Veteran alleged VA did not meet its duty to assist because his complete STRs were not obtained as he stated that he sought treatment regarding his back on numerous occasions during service that were not of record. However, pursuant to the October 2011 remand, the AOJ requested service records pertaining to the Veteran under alternate name spellings, his service number, VA claims file number, and Social Security number, and all available records were forwarded. The Veteran further alleged that VA failed to assist him in identifying the members of the platoon that witnessed his back injury during service. However, the Veteran has not provided any further information on how VA would know who witnessed such injury. Thus, the Board finds that all available evidence has been obtained, and VA has satisfied its duty to assist the Veteran in this regard.

In November 2006, the Veteran submitted lay statements from B.H. and G.T., who had known the Veteran since his military service. Both reported that the Veteran's back complaints worsened after service.  However, post-service treatment records reflect a back injury in 1995 when the Veteran fell off a ladder that was about 20 feet high.  In this regard, when he tried to return to work three months after the fall, he could not perform his work as a result of pain in the left side of his neck, right shoulder, lower back, and lower extremities.  An April 1999 record reflects an impression of chronic low back and neck pain related to a fall off a ladder three to four years previously.

In connection with his claim, the Veteran was afforded a VA examination in March 2010 in order to determine the nature and etiology of his back disorder, to include scoliosis.  At such time, the VA examiner opined that the Veteran's current back condition was not caused by, or related to, or aggravated by his military service and noted consideration of the medical evidence.  The VA examiner explained that the Veteran was 67 years of age and it was consistent for his skeletal system to manifest degenerative changes at such age. The examiner further noted that the episode of injury described was a solitary temporary condition.  Also, the examiner found that the Veteran's scoliosis was developmental and not related to his military service.  However, as the examiner did not indicate whether scoliosis was a developmental defect or disease, the Board remanded the matter for an addendum opinion.

Thereafter, the Veteran underwent another VA examination in October 2016. At such time, the examiner noted a diagnosis of scoliosis.  Per a medical literature review, he indicated that scoliosis, which was a lateral curvature of the spine, was a structural alteration that occurred in a variety of conditions.  He further indicated that progression of the curvature during periods of rapid growth could result in significant deformity, and idiopathic scoliosis was scoliosis for which there was no definite etiology.  However, a genetic contribution was supported by twin and family history.  Following a physical examination and a review of the Veteran's medical records, the examiner opined that the Veteran's scoliosis was a developmental defect and there was no additional disability due to disease or injury superimposed upon such defect during service as the STRs were silent for any additional disability.  

However, it did not appear that the examiner considered the etiology of any back disorders other than scoliosis.  In this regard, x-rays conducted during the October 2016 VA examination revealed mild degenerative changes in the facet joints of the lower lumbar spine, degenerative disc changes at L5/S1, and marginal osteophytes from L4 to S1 in addition to scoliosis.  Moreover, while the examiner was correct that no additional diagnosis referable to the Veteran's back was noted during service, it did not appear that he considered whether a superimposed injury, to include as a result of being forced into the firing position as noted in the STRs or kicked in the back by a superior officer as described by the Veteran, incurred during service resulted in an additional back disorder, to include those noted on the x-rays.  

Thus, pursuant to the April 2017 remand, the same examiner provided an addendum opinion in May 2017. At such time, the examiner identified that the Veteran's current back disorders in addition to his scoliosis included mild degenerative changes in the facet joints of the lower lumbar spine, degenerative disc changes at L5/S1, and marginal osteophytes from L4 to S1, which were consistent with his age. The examiner also found that with regard to the Veteran's scoliosis, which had been identified as a developmental defect, there was no additional disability, to include his other aforementioned current back disorders, due to a disease or injury that was superimposed on such defect during service, to include as a result of being forced into the firing position or kicked in the back by a superior officer. In support thereof, the examiner noted that the Veteran's STRs were silent in this regard. Furthermore, the examiner opined that it was less likely than not that the Veteran's current back disorders other than scoliosis had its onset in service, or were otherwise related to service, to include the Veteran's in-service back complaints, as a result of being forced into the firing position, and/or kicked in the back by a superior officer. In support thereof, the examiner noted that the Veteran's x-ray findings were consistent with age and that his STRs were also silent in this regard. 

Based on the foregoing, the Board concludes that the Veteran's scoliosis is a developmental defect and is not, in and of itself, subject to service connection. 38 C.F.R. §§ 3.303 (c), 4.9. Because the scoliosis is a developmental defect, the presumption of soundness has been rebutted. Id. Furthermore, based on the October 2016 VA examination with the May 2017 addendum opinion, the Board finds that service connection for a back disorder is not warranted. In this regard, the preponderance of the evidence weighs against finding that the Veteran's developmental defect of scoliosis was subject to a superimposed disease or injury that resulted in an additional disability. Significantly, the VA examiner determined that the Veteran's scoliosis was a developmental defect. Further, while considering that the Veteran suffered from a superimposed injury, described as being kicked in the back by a superior officer and being forced into a firing position in-service, the examiner determined that such injuries did not result in any additional disability based on review of the medical evidence, an examination of the Veteran, and his medical history. Additionally, such examiner determined that the Veteran did not have a back disorder that was directly related to service, to include his in-service back complaints, as a result of being forced into the firing position, and/or being kicked in the back by a superior officer. 

In this regard, the Board accords great probative weight on the VA examiner's opinions as they are predicated on a thorough review of the record. Such opinions clearly reflect consideration of the Veteran's medical records and the lay reports of symptoms, and provide a complete rationale supported by the evidence of record. Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, the Board accords great probative weight to the October 2016 and May 2017 opinions. 

The Board acknowledges that, in an October 2007 treatment record, a private treatment provider, Dr. S.C., noted that the Veteran reported chronic low back pain and anticipated receiving disability payments from VA because of injuries sustained or made worse during his stay in the military.  Following an examination, D.C.'s impression included a history of chronic back pain secondary to injury sustained in the military more than 30 years ago. However, as there is no indication that Dr. S.C. reviewed the Veteran's STRs, it is unclear whether he was familiar with the complete history of the Veteran's in-service treatment and complaints for back pain.  Furthermore, Dr. S.C. did not offer a rationale for such statement. Id. Therefore, the Board accords such etiological statement no probative weight.

The Board notes that in an August 2017 statement, the Veteran reiterated his contentions that he has a back disorder that was aggravated by service and requested VA to locate his military service records. However, as previously mentioned, all of the Veteran's available STRs have been associated with the claims file. Moreover, the Veteran stated that the VA examiner wrote a report on his age, but not on the pain and trauma he received during military service. He further stated that he disagreed with the VA examiner and such examiner did not explain the posttraumatic stress that he had been experiencing since 1967 due to his injuries. However, the VA examiner did consider the Veteran's reports of the onset of his back pain and his in-service back complaints in rendering his opinion, but reasoned that the Veteran's other current back disorders were age-related. 

The Board also acknowledges the Veteran's statements that his pre-existing back disorder was aggravated by his military service or that he has a separate back disorder that is related to such service. However, the Board finds that the question regarding the potential relationship between the Veteran's current back disorders and any instance of his service to be complex in nature. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In this regard, while the Veteran is competent to describe his in-service experiences and current symptomatology, the Board accords his statements regarding the causation of such disorder little probative value as he is not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical causation and/or aggravation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994). In the instant case, the question of causation and/or aggravation of his current back disorders involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Therefore, as the Veteran does not have the appropriate medical training and expertise to offer an opinion as to the etiology of his current back disorders, the lay assertions in this regard have no probative value. 

In sum, the Board finds that service connection for a back disorder is not warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


